Title: Enclosure: Extracts on Relations Between United States and France, 28 September 1798
From: Jefferson, Thomas
To: Madison, James


EnclosureExtracts on Relations BetweenUnited States and France
Extract of a letter from Taleyrand to Pichon, chargé d’affaires of France at the Hague, dated [Paris] Sep. 28. 98.

‘I am thoroughly convinced that should explanations take place with confidence between the two cabinets, irritation would cease, a crowd of misunderstandings would disappear & the ties of friendship would be more strongly united as each party would discover the hand which sought to disunite them.
—according to these bases, (a reference to former correspondence) you were right to assert that whatever Plenipotentiary the government of the US. might send to France to put an end to the existing differences between the two countries wo[uld] be undoubtedly recieved with the respect due to the representative of a free, independent & powerful nation.
I cannot persuade myself, citizen, that the American govmt need any further declarations from us to induce them, in order to renew the negociation, to adopt such measures as would be suggested to them by their desire to bring the differences to a peaceable end. if misunderstandings on both sides have prevented some explanations from reaching that end, it is presumeable that, those misunderstandings being done away, nothing henceforth will bring obstacles to the reciprocal dispositions. the President’s instructions to his envoys at Paris, which I have only known by the copy given you by mr Murray and recieved by me July 9. announce, if they contain the whole of the American government’s intentions, dispositions which could only have added to those which the directory have always entertained, & notwithstanding the posterior acts of that government notwithstanding the irritating & almost hostile measures they have adopted, the Directory has manifested it’s perseverance in the sentiments deposited both in my correspondence with mr Gerry and in my letter to  you of the 11th. Fructidor, & which I have herein before repeated in the most explicit manner. carry therefore, citizen, to mr Murray those positive expressions, in order to convince him of our sincerity, & prevail upon him to transmit them to his government.’

Extract from the President’s message to Senate of Feb. 18. nominating W. Vans Murray M.P. of the US. to the French republic.—‘he will be instructed that he sh[all] not go to France without direct & unequivocal assurances from the French government signified by their minister of foreign relations that he shall be recieved in character, shall enjoy the privileges attached to his character by the Law of nations & that a minister of equal rank, title & power shall be appointed to treat with him, to discuss & conclude all controversies between the two republics by a new treaty’
Observe the date of Taleyrand’s letter. Sep. 28 Pichon would recieve it Oct. 1. a matter of such importance could not be near 5. months coming here. the P. then has probably been possessed of it before Congress [met] and has kept it back that the measures of war & influence might not be prevented.
do not let this paper get into the press, or go out of your hand: but avail yourself of it’s substance as you please.
